             Case 1:14-cr-00562-GHW Document 177 Filed 03/10/21 Page 1 of 1




    NEW JERSEY OFFICE                                                         NEW YORK OFFICE
    130 POMPTON AVENUE                                                        48 WALL STREET, 5TH FLOOR
    VERONA, NJ 07044                                                          NEW YORK, NY 10005
    (973) 239-4300                                                            (646) 779-2746

                                         LORRAINE@LGRLAWGROUP.COM
                                            WWW.LGAULIRUFO.COM
                                             FAX: (973) 239-4310
                                                  _________


MEMORANDUM ENDORSED                                                           March 9, 2021

    Via ECF
                                                                           USDC SDNY
    Hon. Gregory H. Woods
                                                                           DOCUMENT
    United States District Court Judge
                                                                           ELECTRONICALLY FILED
    Southern District of New York
                                                                           DOC #:
    Daniel Patrick Moynihan
                                                                           DATE FILED: 3/10/2021
    United States Court House
    500 Pearl Street
    New York, NY 10007


           Re:     United States v. Abraham Pina-Urena
                   14 cr 562(GHW)

    Dear Judge Woods:

            Please accept this letter request to adjourn the above Violation of Supervised Release
    hearing initially schedule for today, March 9, 2021, to a date in April. Defense counsel would
    like additional time to speak with Mr. Pina-Urena regarding this matter before the hearing.
    Richard Cooper, AUSA has no objection to this request. Both parties are available on April 8, if
    that date is acceptable to the Court.


                                                         Respectfully submitted,

    Application granted. The violation of                s/
    supervised release hearing scheduled for             Lorraine Gauli-Rufo
    March 9, 2021 is adjourned to April 8, 2021 at       Counsel for Abraham Pina-Urena
    2:00 p.m. The Clerk of Court is directed to
    terminate the motion pending at Dkt. No. 176.

    SO ORDERED.
                                      _____________________________________
    Dated: March 10, 2021
                                             GREGORY H. WOODS
    New York, New York                      United States District Judge
